

April 25, 2013


Charles Berger
15681 Kennedy Road
Los Gatos, CA 95032
Dear Charles:
We are pleased to offer you a position with Extreme Networks (the “Company”) as
President and Chief Executive Officer (“CEO”), reporting to the Board of
Directors, pursuant to the terms of this Letter Agreement (the “Letter
Agreement”).
Should you decide to join us, you will receive a semi-monthly salary of
$20,833.33 (which would equal $500,000 on an annualized basis), less applicable
taxes and withholdings, in accordance with the Company’s normal payroll
procedures. You will also be elected to our Board of Directors (the “Board”) and
will serve as a member of the Board during your employment as the Company’s CEO.
You will also receive a one-time, sign-on bonus in the amount of $125,000, less
applicable taxes and withholdings, which will be payable to you in a lump sum in
August 2013, when other Company employee bonuses are generally paid.
Commencing with fiscal 2014, you will be eligible to participate in the Extreme
Networks Annual Incentive Plan (“EIP”) with an annual target of 100% of your
annual base salary. The EIP target bonus will be paid if you and the Company
meet established performance objectives and attainment of key strategic goals to
be determined by the Board (the “EIP Goals”). Details of the EIP including the
EIP Goals will be finalized by the Compensation Committee of the Board during
the first quarter of each fiscal year. You will be eligible for total payout
under the EIP of 150% of your base salary if the Company exceeds the EIP Goals
by amounts specified under the EIP. The Company retains the right to change or
amend the EIP at any time.


As a Company employee, you are also eligible to receive certain employee
benefits including stock options. You will be granted a new-hire option to
acquire 900,000 shares of the Company’s common stock (the “New Hire Option”) on
the later of (a) the second trading day after our Q3 FY13 earnings announcement
or (b) the third Business Day following the Company’s public announcement of
your appointment as CEO (the “Grant Date”). A “Business Day” shall be any day in
which purchases and sales of the Company’s common stock may be consummated on
the NASDAQ Global Select Market.   One-fourth of these shares will vest on the
first anniversary of your first date of employment, provided that you are still
in service with the Company at that time. The remaining shares will vest monthly
over the following three years, at a rate of 1/48th of the entire option each
month, so long as your service with the Company continues.


On the Grant Date, you will be granted an additional option to purchase 900,000
shares of Company’s common stock (the “Performance Option”). Subject to your
continued service to the Company, the shares subject to your Performance Option
shall be “Performance Earned” as follows:


(i)    one-third of the shares subject to the Performance Option will be
Performance Earned, if at all, once the Company’s common stock has traded
publicly after April 25, 2013 for at least 30 consecutive trading days at a
target closing price per share as reported on the NASDAQ Global Select Market of
at least $4.00;


(ii)    an additional one-third of the shares subject to the Performance Option
will be Performance Earned, if at all, once the Company’s common stock has
traded publicly after April 25, 2013 for at least 30 consecutive trading days at
a target closing price per share as reported on the NASDAQ Global Select Market
of at least $5.00 (regardless of whether the Performance Option has been
Performance Earned pursuant to the preceding section (i)); and



 

--------------------------------------------------------------------------------



(iii)    all shares subject to the Performance Option will be Performance
Earned, if at all, upon the Company’s common stock trading publicly after April
25, 2013 for at least 30 consecutive trading days at a target closing price per
share as reported on the NASDAQ Global Select Market of at least $6.00
(regardless of whether the Performance Option has been Performance Earned
pursuant to the preceding sections (i) or (ii)).


For the avoidance of doubt, if, subsequent to the date any portion of the
Performance Option is Performance Earned and the closing price falls below
$6.00, $5.00, or $4.00, as the case may be, the previously Performance Earned
portions of the Performance Option shall retain their characterization as
“Performance Earned” for purposes of this Letter Agreement. The dollar values in
this paragraph (i.e. $4.00, $5.00, and $6.00) shall be appropriately adjusted
for any stock dividends, stock splits or similar recapitalization events. Upon a
Change in Control (defined below), if the acquisition share price is equal to or
greater than a performance target not previously earned (i.e. $4.00, $5.00, and
$6.00), that Performance Option threshold is considered to have been achieved
and the stock associated with that threshold is considered Performance Earned as
of the Change in Control, even if the 30 consecutive trading day requirement has
not been achieved, and those shares will immediately convert to time based
vesting. Notwithstanding the foregoing, to the extent a Change in Control occurs
within your first twelve (12) months of employment and the acquisition share
price is equal to or greater than a performance target not previously earned
(i.e. $4.00, $5.00, and $6.00), both that Performance Option threshold and the
next threshold (if any) shall be considered to have been achieved and the stock
associated therewith shall be deemed Performance Earned as of the Change in
Control, even if the 30 consecutive trading day requirement has not been
achieved.


Once Performance Earned, the shares subject to the Performance Option will vest
over two years, at a rate of 1/24th of the Performance Earned portion of the
Performance Option for each month following the date on which such shares were
Performance Earned, so long as your service with the Company or its successor
continues.


Your grants will be awarded at an exercise price equal to the closing price of
the Company’s common stock on the NASDAQ Global Select Market on the Grant
Date. Your grants (including each portion of the Performance Option) will be
adjusted for stock dividends, stock splits or similar recapitalization events.
Your stock option grants are conditioned on your execution of the Company’s
standard form of employee stock option agreement, and your stock options will be
governed by and subject to the terms of those agreements. All vesting and rights
to exercise under any options offered hereunder will also be subject to your
continued service with the Company at the time of vesting, except as otherwise
provided in this Letter Agreement. You may exercise any options no later than
three months following the cessation of your service to the Company.
If your employment is terminated by the Company other than for Cause or by you
for Good Reason, in either case prior to a Change in Control or more than 12
months following a Change in Control, you will be entitled to receive the
following: (i) your Accrued Compensation, (ii) a severance payment equal to 12
months of your salary as of your date of termination, (iii) a payment equal to
the pro rata portion of your target bonus through your date of termination
(provided Board approved performance targets were achieved in the quarter
immediately preceding your termination), (iv) acceleration of 12 months of
vesting of any then-outstanding equity awards, other than the Performance
Option, to the extent it was not Performance Earned prior to such termination,
or other performance based awards (except as may be set forth in any future
grants awarded), and (v) Company’s payment of 100% of the premiums necessary to
continue your group health care coverage for a period of 12 months following
your termination date pursuant to the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) so long as you elect COBRA and
remain eligible during this period, provided that if the Company determines that
it cannot provide such continued health benefits without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof provide to you a taxable lump
sum payment in an amount equal to 12 months of such continued health benefits,
which payment shall be made regardless of whether you elect COBRA continuation
coverage and which you may, but are not obligated to, use toward the cost of
COBRA continuation coverage premiums (items (ii) through (v) hereinafter
referred to as the “Severance”). Receipt of the Severance shall be conditioned
in its entirety upon your execution of a release

 

--------------------------------------------------------------------------------



of claims and shall contain a mutual nondisparagement clause in the form set
forth as Exhibit A hereto (the “Release”) and your resignation from the Board.
Your Release must be executed and become irrevocable within 60 days of your
termination. The severance payment equal to 12 months of your salary, and if
applicable, the lump-sum payment for your continued health benefits, shall be
paid out in a lump sum on the first Business Day after the 60th day following
your termination, and the payment equal to the pro rata portion of your target
bonus through your date of termination shall occur no later than the 15th day of
the third month following the end of the fiscal year in which your termination
occurs and when other target bonuses are generally paid.
If, however, your employment is terminated by Company other than for Cause or by
you for Good Reason within 12 months following a Change in Control, in lieu of
the Severance referenced above, you shall be eligible to receive the following
enhanced severance payments and benefits: (i) your Accrued Compensation, (ii) a
severance payment equal to 18 months of your base salary, (iii) payment of 150%
of your target bonus, (iv) Company’s payment of 100% of the premiums necessary
to continue your group health care coverage for a period of 18 months following
your termination date pursuant to the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA) so long as you elect COBRA and
remain eligible during this period, provided that if the Company determines that
it cannot provide such continued health benefits without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof provide to you a taxable lump
sum payment in an amount equal to 18 months of such continued health benefits,
which payment shall be made regardless of whether you elect COBRA continuation
coverage and which you may, but are not obligated to, use toward the cost of
COBRA continuation coverage premiums, and (v) acceleration of 100% of all
then-outstanding equity awards, including only those shares underlying the
Performance Option that have been Performance Earned, but excluding other shares
under the Performance Option that have not been Performance Earned and any other
unearned performance based awards (except as may be set forth in any future
grants awarded) (items (ii) through (v) hereinafter referred to as the “CIC
Severance”). Receipt of the CIC Severance shall be conditioned in its entirety
upon your execution of a Release, and your resignation from the Board. Your
Release must be executed and become irrevocable within 60 days of your
termination, and the severance payment equal to 18 months of your salary and
target bonus, and if applicable, the lump-sum payment for your continued health
benefits, shall be paid out in a lump sum on the first Business Day after the
60th day following your termination.
If, due to the benefits provided under this Letter Agreement or any other
agreement, you are subject to any excise tax due to characterization of any
amounts payable as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the amounts payable
under the CIC Severance will be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such severance and other
benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of severance
benefits under this Letter Agreement, notwithstanding  that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code.  Any
reduction shall be made in the following manner: first a pro-rata reduction of
(i) cash or cash-equivalent payments subject to Section 409A of the Code as
deferred compensation and (ii) cash or cash-equivalent payments not subject to
Section 409A of the Code, and second a pro rata cancellation of (i) equity-based
compensation subject to Section 409A of the Code as deferred compensation and
(ii) equity-based compensation not subject to Section 409A of the Code.
Reduction in either cash (or cash-equivalent) payments or equity compensation
benefits shall be made pro-rata between and among benefits which are subject to
Section 409A of the Code and benefits which are exempt from Section 409A of the
Code.
In the event your employment is terminated by the Company for Cause, your death
or Disability, or you terminate your employment other than for Good Reason, you
will be not be paid the Severance or the CIC Severance, but you will be paid
your Accrued Compensation and, subject to the Company’s insider trading policy,
you will be allowed to exercise your vested equity awards, if any, during the
time period set forth in, and in accordance with, the terms of the governing
equity agreements.

 

--------------------------------------------------------------------------------



You are not obligated to seek other employment or otherwise mitigate damages in
order to receive the severance payments and benefits described in this Letter
Agreement, and such severance pay and benefits shall not be reduced or offset by
any compensation earned by you from any other source following your termination
of employment.
Any termination of your employment is intended to constitute a “separation from
service” and will be determined consistent with the rules relating to a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1. It is further intended that payments hereunder satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code (and any state law of similar effect) provided under Treasury
Regulations Section 1.409A-1(b)(4) (as a “short-term deferral”) and Section
1.409A-1(b)(9) (as a “separation pay due to involuntary separation”).
Notwithstanding anything in this Letter Agreement to the contrary, if any amount
or benefit that would constitute non-exempt “deferred compensation” for purposes
of Section 409A of the Code would otherwise be payable or distributable under
this Letter Agreement by reason of your separation from service during a period
in which you are a “specified employee” of the Company, then (1) if the payment
is a lump sum, your right to receive the payment will be delayed until the
earlier of your death or the first day of the seventh month following your
Section 409A “separation from service,” and (2) if the payment is payable over
time, your right to receive any amounts otherwise payable within the six-month
period immediately following your Section 409A “separation from service” will be
delayed and accrued and such accrued amounts will be paid in a single lump sum
on the earlier of your death or the first day of the seventh month following
your Section 409A “separation from service.”
All reimbursements and in-kind benefits provided under this agreement that are
includible in your federal gross taxable income shall, to the extent subject to
Section 409A of the Code, be made or provided in accordance with requirements of
Section 409A of the Code, including the requirement that (1) any reimbursement
is for expenses incurred during the term of this Letter Agreement, (2) the
amount of expenses eligible for reimbursement or in-kind benefit provided during
a calendar year may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, (3) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense was incurred, and (4)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
Any right you have to a series of installment payments under this agreement
shall, for purposes of Section 409A of the Code, be treated as a right to a
series of separate payments.
This Letter Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements of Section 409A of
the Code and applicable regulations thereunder. To the extent that any provision
of this Letter Agreement is ambiguous as to its compliance with Section 409A of
the Code, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A of the Code.
During your employment, the Company shall indemnify you against all actions,
suits, claims, legal proceedings and the like arising out of your duties as
Company’s CEO and as a director and will provide you with the form of
indemnification agreement provided to other similarly situated executive
officers and directors of the Company. During the term of your services as a
director or officer, you will be named as an insured on the director and officer
liability insurance policy currently maintained, or as may be maintained by the
Company from time to time, at the same level of coverage applicable to active
directors and officers. Additionally, if the Board determines to provide
continuing director and officer liability insurance coverage generally for
directors and officers after termination of service to the Company
(“Post-Termination Insurance Policy”), then you will be named as an insured on
such Post-Termination Insurance Policy in accordance with any decision made by
the Board as to the duration of any such Post-Termination Insurance Policy.
You will also be eligible to participate in various other Company benefit plans,
including its group health, short-term disability, long-term disability, and
life insurance plans, as well as its 401(k) and employee stock purchase plans.
Your participation in the Company’s benefit plans will be subject to the terms
and conditions of the specific benefit plans. As President and CEO of the
Company, you are not eligible to participate in the

 

--------------------------------------------------------------------------------



Company’s Flexible Time Off (“FTO”) program, and you will not accrue any FTO
hours. You will, however, be eligible to take paid time off from time-to-time as
reasonably necessary for vacation, sick time, or other personal purposes,
subject to the needs of your position and the approval of the Board.
The Company will, in accordance with applicable Company policies and guidelines,
reimburse you for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company.
Furthermore, the Company shall reimburse your expenses of legal or other
advisors incurred in the review and finalization of this Letter Agreement, up to
an aggregate of $10,000.
The Company will provide a Company paid term life policy with customary coverage
provided you complete the necessary underwriting documentation and exam
requirements and qualify under the provisions set forth by the insurance
company. Additionally, the Company will provide a gap plan to the short-term and
long-term disability policies to provide your position with the maximum standard
benefit the company currently provides. This plan will also require you to
complete the necessary underwriting documentation and qualify under the
provisions set forth by the insurance company.
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into, at-will employment, not for any specified period and
may be terminated at any time, with or without Cause or advance notice, by
either you or the Company, subject to the provisions regarding termination set
forth herein. As a result, you will be free to resign at any time, for any
reason or for no reason, as you deem appropriate. The Company will have a
similar right and may conclude its employment relationship with you at any time,
with or without cause.
You agree to terminate any other consulting or similar engagement you may now
have. Notwithstanding the foregoing, or your duties as a member of the Board or
as CEO and President, you may (i) manage personal investments and participate in
charitable, non-profit, professional and academic activities, (ii) continue to
serve as a member of the board of directors of Official Payments Holdings, Inc.,
and (iii) subject to prior approval by the Board, you may serve on the board
(and any board committees) of other for-profit businesses, provided that your
services in (ii) and (iii) of this sentence do not, individually or in the
aggregate, interfere materially with the performance of your duties to the
Company. Unless otherwise determined by the Board, you agree that you will
submit your immediate resignation as a member of the Board upon the date your
employment with the Company terminates.


For purposes of this Letter Agreement, the following definitions will apply:


(i)     “Accrued Compensation” means (i) any earned but unpaid base salary and
earned but unused vacation or paid time off, (ii) the amount of any bonus earned
and payable from a prior year which remains unpaid by the Company as of the date
of the termination of service determined in accordance with customary practice,
(iii) other unpaid and then vested amounts, including any amount payable to you
under the specific terms of any agreements, plans or awards in which you
participate, unless otherwise specifically provided herein and (iv)
reimbursement for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company in
accordance with this Letter Agreement and any applicable Company policies and
guidelines.
(ii)    “Cause” means the occurrence of any of the following:
(1) your theft, dishonesty, misconduct, breach of fiduciary duty for personal
profit, or falsification of any documents or records of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof (a “Company Group”);
(2) your material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group;

 

--------------------------------------------------------------------------------



(3) your misconduct within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement;
(4) your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of a member of the Company
Group (including, without limitation, your improper use or disclosure of the
confidential or proprietary information of a member of the Company Group);
(5) any intentional act by you which has a material detrimental effect on
reputation or business of a member of the Company Group;
(6) your repeated failure or inability to perform any reasonable assigned duties
after written notice from a member of the Company Group of such failure or
inability;
(7) any material breach by you of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement between you and a
member of the Company Group, which breach is not cured pursuant to the terms of
such agreement or as provided herein; or
(8) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with a member of the
Company Group,
provided, however, that prior to any determination that “Cause” has occurred,
the Board shall (i) provide to you written notice specifying the particular
event or actions giving rise to such determination and (ii) provide you an
opportunity to be heard within 15 days of such notice and (iii) provide you with
a 15 days to cure such event or actions giving rise to a determination of
“Cause”, if curable.


(iii)    “Change in Control” means the occurrence of any of the following:
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “ Exchange Act ” )), other than
a trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of directors;
(2) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;
(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or
(4) a change in the composition of the Board within any twelve (12) month period
as a result of which fewer than a majority of the directors are Incumbent
Directors (as defined in the CIC Plan).
(iv)    “Disability” means your permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
(v)    “Good Reason” means the occurrence of any of the following conditions
without your informed written consent:

 

--------------------------------------------------------------------------------



(1) a material, adverse change in your position, duties, substantive functional
responsibilities or reporting relationships, causing your position to be of
materially lesser rank or responsibility within the Company or an equivalent
business unit of its parent as measured by the position occupied by you
immediately prior to such change, and in the event of a Change in Control,
immediately prior to the Change in Control;
(2) a decrease in your base salary rate at the time of termination or a decrease
in your target bonus amount (subject to applicable performance requirements with
respect to the actual amount of bonus compensation you earned);
(3) any failure by the Company Group to (i) continue to provide you with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company Group then
held by you, in any benefit or compensation plans and programs, including, but
not limited to, the Company Group’s life, disability, health, dental, medical,
savings, profit sharing, stock purchase and retirement plans, if any, or their
equivalent, in which you were participating immediately prior to the change, or
(ii) provide you with all other fringe benefits (or their equivalent) from time
to time in effect for the benefit of any employee group which customarily
includes a person holding the employment position or a comparable position with
the Company Group then held by you;
(4) the relocation of your work place for the Company Group to a location that
increases the regular commute distance between your residence and work place by
more than thirty (30) miles (one-way); or
(5) any material breach of this Letter Agreement or the CIC Plan by the Company
or any entity in the Company Group with respect to any obligations owed or owing
to you.
The existence of Good Reason shall not be affected by the your temporary
incapacity due to physical or mental illness not constituting a Disability. Your
continued service for a period following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. Notwithstanding the foregoing, an occurrence
shall not qualify as an event constituting Good Reason unless (a) the Company
receives, within ninety (90) days following the date on which you know, or with
the exercise of reasonable diligence would know, of the occurrence of any of the
events set forth in clauses (1) through (5) above, written notice from you
specifying the specific basis for your belief that you are entitled to terminate
employment for Good Reason, (b) the Company fails to cure the event constituting
Good Reason within thirty (30) days after receipt of such written notice
thereof, and (c) you terminate employment within thirty (30) days following
expiration of such cure period.
In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org. The Company shall pay all fees and costs of such
arbitration, that would not be incurred in litigation, including, but not
limited to, all AAA filing fees, AAA administrative fees, and all arbitrator
fees; provided, however, that each party shall bear his or its own attorney’s
fees, expert witness fees or similar fees the parties would bear in litigation.
Any successor to the Company or substantially all of its business (whether by
purchase, merger, consolidation or otherwise) will in advance assume in writing
and be bound by all of the Company’s obligations under this Letter Agreement.

 

--------------------------------------------------------------------------------



This offer is contingent upon the completion of a customary background check
with the results being satisfactory to the Company, your signing the enclosed
Employee Inventions and Proprietary Rights Assignment Agreement, and upon your
ability to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Please bring this
documentation, such as a passport or driver’s license and an original social
security card, to your employee orientation. Such documentation must be provided
to us within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.
This Letter Agreement will be governed by the laws of the State of California
without reference to conflict of laws provisions.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Charlie Carinalli, Chairman of
the Compensation Committee at Extreme Networks. A duplicate original is enclosed
for your records. This offer of employment, if not accepted, will expire in 2
business days. Based on our discussions, it is anticipated that you will begin
employment no later than April 26, 2013.
All new employees receive a benefits package from the Human Resources
Department. Mr. Carinalli will serve as the contact point for all questions
related to such package prior to the internal announcement of your employment at
the Company.
This agreement, along with any agreements or provisions referenced above,
constitute the entire agreement between you and the Company concerning the terms
and conditions of your employment with the Company. In the event of any conflict
between this agreement and any of the other agreements referenced above, this
agreement shall control. For the sake of clarity, the Extreme Networks, Inc.
Executive Change in Control Severance Plan shall not be operative with respect
to your employment. This agreement cannot be modified or amended except by a
subsequent written agreement signed by you and the Company, provided that, the
Company may, in its sole discretion, elect to modify your title, compensation,
duties or benefits without any further agreement from you, subject in each case
to the terms of this agreement and the compensation that may be due hereunder or
under any other agreement you have with the Company as a result of such actions.
We look forward to welcoming you to Extreme Networks and we believe you will
make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact
Charlie Carinalli.
Sincerely,
 
 
/s/ CHARLES P. CARINALLI
EXTREME NETWORKS, INC.
Charles P. Carinalli
Chairman of the Compensation Committee, Extreme Networks, Inc. Board of
Directors







I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.
 
 
 
 
 
 
/s/ CHARLES W. BERGER
 
 
 
April 25, 2013
Charles Berger
 
 
 
Date




 

--------------------------------------------------------------------------------





Exhibit A
Release




GENERAL RELEASE OF CLAIMS
This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Letter Agreement] (the
“Company”). This Agreement will become effective on the eighth (8th) day after
it is signed by Employee (the “Effective Date”), provided that the Company has
signed this Agreement and Employee has not revoked this Agreement (by written
notice to [ Company Contact Name ] at the Company) prior to that date.
RECITALS
A. Employee was employed by the Company as of                     ,         .
[If Applicable: B. A Change in Control (as defined by the Letter Agreement) has
occurred as a result of [briefly describe change in control]]
[If Applicable: C. Employee’s employment is being terminated as a result of a
qualifying termination upon a Change in Control. Employee’s last day of work and
termination are effective as of                      ,          . ]
D.    By executing this Agreement, Employee desires to receive the payments and
benefits provided by the Employee pursuant to the Letter Agreement dated __
between Employee and the Company (the “Letter Agreement”).
NOW, THEREFORE, the parties agree as follows:
1. Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Letter Agreement in accordance
with the terms of the Letter Agreement. Employee acknowledges that the payments
and benefits made pursuant to this paragraph are made in full satisfaction of
the Company’s obligations under the Letter Agreement. Employee further
acknowledges that Employee has been paid all wages and accrued, unused vacation
that Employee earned during his or her employment with the Company.
2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding anything to the contrary in this
Agreement, Employee shall continue to be indemnified for his actions taken while
in service to the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s certificate of
incorporation and bylaws, the director and officer

 

--------------------------------------------------------------------------------



indemnification agreement between Employee and the Company, and any other
indemnification agreement between the Employee and the Company, if any, (a
“Separate Indemnity Agreement”) and Employee will continue to be covered by the
Company’s directors and officers liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of Delaware.
3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii)  the Letter Agreement, (iii) any Separate Indemnity
Agreement to which Employee is a party, and (iv) any stock option, stock grant,
stock purchase or other equity award agreements between the Company and
Employee.
5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
6. The parties agree that any and all disputes that both (i) arise out of the
Letter Agreement, the interpretation, validity or enforceability of the Letter
Agreement or the alleged breach thereof and (ii) relate to the enforceability of
this Agreement or the interpretation of the terms of this Agreement shall be
subject to the dispute resolution provisions of the Letter Agreement.
7. The parties agree that Employee will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of the Company. In exchange for Employee’s
promises herein, Company agrees to instruct its present officers and directors
to not make any voluntary statements, written or oral, or cause or encourage
others to make any such statements that defame, disparage or in any way
criticize the personal and/or business reputations, practices or conduct of
Employee.
8. The parties agree that any and all disputes that (i) do not arise out of the
Letter Agreement, the interpretation, validity or enforceability of the Letter
Agreement or the alleged breach thereof and (ii) relate to the enforceability of
this Agreement, the interpretation of the terms of this Agreement or any of the
matters herein released or herein described shall be resolved by means of
binding arbitration before a sole arbitrator of the American Arbitration
Association in Santa Clara, California. Judgment on the award may be entered in
any court having jurisdiction. The prevailing party shall be entitled to recover
from the losing party its attorneys’ fees and costs incurred in any action
brought to resolve any such dispute.
9. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral,

 

--------------------------------------------------------------------------------



with the exception of any agreements described in paragraph 4 of this Agreement.
This Agreement may not be modified or amended except by a document signed by an
authorized officer of the Company and Employee. If any provision of this
Agreement is deemed invalid, illegal or unenforceable, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.




______________________________        Date: __________
Employee Name


______________________________        Date: __________
Company
By: __________________________





 